PD-0567-15               No<Q3'l'3'OOS05~cR



                                        Couer of eniMtrtAL          fiPPeflLs
         APPEUAtfT

                                             o-f   Texd s                    APPEALS
                                                                 JUN 2 2 2015
^nwe of tems


                                                            COURT OF CRIMINAL APPEALS
                                                                  JUN 26 2015
                            Morion To lyasteno
                                      ~~                        Abel Acosta, Clerk
"Tut ftPPellAirr fotfs th
 ttetm<>e ue     Oo nor Mfl(/E   flecks To fl COPY           \mc\MHB UEdE
 #T £teiv>£A/T5 UMfT q^rj/ **,,« ^ra,    ^